Title: From Thomas Jefferson to William Hay, 9 January 1790
From: Jefferson, Thomas
To: Hay, William



Sir
Monticello Jan. 9. 1790.

When I had the pleasure of seeing you in Richmond you were so kind as to undertake to sound whether Mr. Mayo would be willing to exchange, according to value, some of his ground which I pointed out to you for a lot of mine near his ferry. I now send you a description of my lot that the proposition may be made more specifically. A weekly post between Richmond and Charlottesville affords opportunities of communicating to me his and your ideas on this subject if you will be so good as to take that trouble. I am with very great esteem Sir, your most obedt. humble servt,

Th: Jefferson

